Case 3:21-mc-00054-NJR Document1 Filed 07/20/21 Pageiof5 Page ID#1

STATE OF ILLINOIS
SUPREME COURT

At a Term of the Supreme Court, begun and held in Springfield, on Monday, the 10th day of May, 2021.

Present: Anne M. Burke, Chief Justice

Justice Rita B. Garman Justice Mary Jane Theis
Justice P. Scott Neville, Jr. Justice Michael J. Burke
Justice David K. Overstreet Justice Robert L. Carter

 

On the 18th day of May, 2021, the Supreme Court entered the following judgment:

M.R.030721
In re: FILED
Attorney Registration & Disciplinary
Dwight White. May 18, 2021 Commission

ARDC CLERK 2020PR000006

Petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose
discipline on consent pursuant to Supreme Court Rule 762(b). Allowed. Respondent Dwight White is
suspended from the practice of law for two (2) years and until further order of the Court, with the
suspension stayed after one (1) year by a three (3) year period of probation subject to the following
conditions which are effective immediately:

a. Respondent shall continue in his course of psychotherapy with his current licensed
clinical therapist, or such other qualified mental health professional acceptable to the
Administrator, and shall report to his current therapist, or such other qualified mental
health professional, on a regular basis of not less than once per week as determined by
the therapist, with the Administrator advised of any change in attendance deemed
warranted by such professional:

b. Respondent shall comply with any and all treatment and continuing care
recommendations of his current therapist, or other treatment provider approved by
the Administrator, including the taking of medications as prescribed;

c. Respondent shall provide the Administrator and his current therapist or other treatment
provider and treatment program(s) with an appropriate release, authorizing the treating
professionals to: (1) disclose to the Administrator, on at least a quarterly basis,
information pertaining to the nature of respondent's compliance with any treatment plan
established with respect to respondent's condition; (2) to promptly report to the
Administrator respondent's failure to comply with any part of an established treatment
plan; and (3) to respond to any inquiries by the Administrator regarding respondent's
treatment and compliance with any established treatment plan;

d. Respondent shall attend meetings as scheduled by the Commission probation officer.
Respondent shall submit quarterly written reports to the Commission probation officer
Case 3:21-mc-00054-NJR Document1 Filed 07/20/21 Page 2of5 Page ID #2

concerning the status of his practice of law and the nature and extent of his compliance
with the conditions of probation;

e. Respondent's practice of law shall be supervised by a licensed attorney acceptable to
the Administrator. Respondent shall notify the Administrator of the name and address
of any and all attorneys with whom he establishes a supervisory relationship and shall
provide notice to the Administrator of any change in supervising attorneys within
fourteen (14) days of the change. Respondent shall authorize the supervising attorney
to provide a report in writing to the Administrator no less than every three (3) months,
regarding the nature of respondent’s work, the number of cases being handled by
respondent and the supervisor's general appraisal of the respondent's continued fitness
to practice law;

f. Respondent shall comply with the provisions of Article VII of the Illinois Supreme Court
Rules on Admission and Discipline of Attorneys and the Illinois Rules of Professional
Conduct and shall timely cooperate with the Administrator in providing information
regarding any investigations relating to his conduct;

g. Respondent shall reimburse the Commission for the costs of this proceeding as defined
in Supreme Court Rule 773 and shall reimburse the Commission for any further costs
incurred during the period of probation;

h. Atleast thirty (30) days prior to the termination of the period of probation, respondent
shall reimburse the Client Protection Program Trust Fund for any Client Protection
payments arising from his conduct;

i. Respondent shall notify the Administrator within seven (7) days of any arrest or charge
alleging his violation of any criminal or quasi-criminal statute or ordinance;

j. Respondent shall notify the Administrator within fourteen (14) days of any change of
address; and

k. Probation shall be revoked if respondent is found to have violated any of the terms of
probation. The remaining portion of the two (2) year period of suspension shall
commence from the date of the determination that any term of probation has been
violated and shall continue until further order of the Court.

Suspension effective June 8, 2021.

As Clerk of the Supreme Court of the State of Illinois and keeper of the records, files and Seal thereof,
| certify that the foregoing is a true copy of the final order entered in this case.

  

sac IN TESTIMONY WHEREOF, | have set my hand
of SMe,

Ae oor SN and affixed the seal of said Supreme Court, in
9° fh Springfield, in said State, this 18th day of May,
va z: i 2021.

vie 3

y, 4a g Carlyn: Toft Csbhole Clerk,

‘.. AUG. 26, 1818 ag

Ieee. Sm2 gt Supreme Court of the State of Illinois
Case 3:21-mc-00054-NJR Document1 Filed 07/20/21 Page 3o0f5 Page ID#3

   

Ya J
yee
EE Ske gl

SUPREME COURT OF ILLINOIS

SUPREME COURT BUILDING
200 East Capitol Avenue
SPRINGFIELD, ILLINOIS 62701-1721

CAROLYN TAFT GROSBOLL FIRST DISTRICT OFFICE
Clerk of the Court 160 North LaSalle Street, 20th Floor
May 18, 2021 Chicago, IL 60601-3103
(217) 782-2035 (312) 793-1332
TDD: (217) 524-8132 TDD: (312) 793-6185

Sharon Diane Opryszek

Attorney Registration and Disciplinary Commission
One Prudential Plaza, Suite 1500

130 East Randolph Drive

Chicago, IL 60601

Inre: In re: Dwight White
M.R.030721

Today the following order was entered in the captioned case:

Petition by the Administrator of the Attorney Registration and Disciplinary
Commission to impose discipline on consent pursuant to Supreme Court
Rule 762(b). Allowed. Respondent Dwight White is suspended from the
practice of law for two (2) years and until further order of the Court, with
the suspension stayed after one (1) year by a three (3) year period of
probation subject to the following conditions which are effective
immediately:

a. Respondent shall continue in his course of psychotherapy
with his current licensed clinical therapist, or such other
qualified mental health professional acceptable to the
Administrator, and shall report to his current therapist, or
such other qualified mental health professional, on a
regular basis of not less than once per week as
determined by the therapist, with the Administrator
advised of any change in attendance deemed warranted
by such professional;

b. Respondent shall comply with any and all treatment and
continuing care recommendations of his current therapist,
or other treatment provider approved by the
Administrator, including the taking of medications as
prescribed;

FILED

May 18, 2021

ARDC CLERK
Case 3:21-mc-00054-NJR Document1 Filed 07/20/21 Page4of5 Page ID #4

c. Respondent shall provide the Administrator and his
current therapist or other treatment provider and
treatment program(s) with an appropriate release,
authorizing the treating professionals to: (1) disclose to
the Administrator, on at least a quarterly basis,
information pertaining to the nature of respondent’s
compliance with any treatment plan established with
respect to respondent’s condition; (2) to promptly report to
the Administrator respondent's failure to comply with any
part of an established treatment plan; and (3) to respond
to any inquiries by the Administrator regarding
respondent's treatment and compliance with any
established treatment plan;

d. Respondent shall attend meetings as scheduled by the
Commission probation officer. Respondent shall submit
quarterly written reports to the Commission probation
officer concerning the status of his practice of law and the
nature and extent of his compliance with the conditions of
probation;

e. Respondent's practice of law shall be supervised by a
licensed attorney acceptable to the Administrator.
Respondent shall notify the Administrator of the name
and address of any and all attorneys with whom he
establishes a supervisory relationship and shall provide
notice to the Administrator of any change in supervising
attorneys within fourteen (14) days of the change.
Respondent shall authorize the supervising attorney to
provide a report in writing to the Administrator no less
than every three (3) months, regarding the nature of
respondent's work, the number of cases being handled by
respondent and the supervisor's general appraisal of the
respondent's continued fitness to practice law;

f. Respondent shall comply with the provisions of Article VII
of the Illinois Supreme Court Rules on Admission and
Discipline of Attorneys and the Illinois Rules of
Professional Conduct and shall timely cooperate with the
Administrator in providing information regarding any
investigations relating to his conduct;

g. Respondent shall reimburse the Commission for the costs
of this proceeding as defined in Supreme Court Rule 773
and shall reimburse the Commission for any further costs
incurred during the period of probation;

h. At least thirty (30) days prior to the termination of the
period of probation, respondent shall reimburse the Client
Protection Program Trust Fund for any Client Protection
payments arising from his conduct;
Case 3:21-mc-00054-NJR Document1 Filed 07/20/21 Page5of5 Page ID #5

i. Respondent shall notify the Administrator within seven (7)
days of any arrest or charge alleging his violation of any
criminal or quasi-criminal statute or ordinance;

j. Respondent shall notify the Administrator within fourteen
(14) days of any change of address; and

k. Probation shall be revoked if respondent is found to have
violated any of the terms of probation. The remaining
portion of the two (2) year period of suspension shall
commence from the date of the determination that any
term of probation has been violated and shall continue
until further order of the Court.

Suspension effective June 8, 2021.

Order entered by the Court.

Very truly yours,

Cav pr Taff Csboee

Clerk of the Supreme Court

cc: Christopher Raul Heredia
Dwight White
Kenneth G. Jablonski
Trisha Michelle Rich
